DETAILED ACTION
	This Office Action is responsive to the Applicant’s communication filed 26 April 2022. In view of this communication, claims 1-14 are now pending in the application. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Response to Arguments
Applicant’s arguments, see page 9 of the remarks, filed 26 April 2022, with respect to claims 1 and 12 have been fully considered and are persuasive.  The rejections under 35 USC §102 of claims 1 and 12 have been withdrawn. 
Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 12, the Examiner agrees with the Applicant’s arguments filed 26 April 2022. Further, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in the claim, a connecting component between the first substrate and second substrate portions with an electrode in a corner of the connecting component, the electrode exposed from three sides of the plurality of surfaces.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Murukami (JP 2005/183410 A) teaches an electronic device (30), comprising (Murukami Fig. 2; page 3, paragraph 4: circuit module 30); a substrate having a first substrate portion (1) and a second substrate portion (8) that is arranged at a position facing the first substrate portion; (Murukami Fig. 2; page 3, paragraph 4: printed circuit board 1 and mother board 8); a plurality of potential wirings (5a) which are connected to the first substrate portion (1) and to the second substrate portion (8) and which have an arbitrary potential; and (Murukami Fig. 2; page 3, bottom paragraph: grounded terminals 5a are connected to substrate 8 and printed board 1); a plurality of signal wirings (5b) which are connected to the first substrate portion (1) and to the second substrate portion (8) and to which a signal is supplied, wherein (Murukami Fig. 2; page 4, first paragraph: signal terminals 5b connected to printed circuit board 1 and substrate 8 by soldering); the first substrate portion (1) has a mounting region (7b) of an electronic component (6) on a side of a surface facing the second substrate portion (8). (Murukami Fig. 2; page 3, third paragraph: substrate 1 has component 6 mounted on component terminal 7b)
Also pertinent to the Applicant’s disclosure are:
Li et al. (US 6597062 B1)
Moshayedi (US 2003/0040166 A1)
Rogers et al. (US 2016/0050750 A1)
Gallagher et al. (US 5,971,804 A)
Anthony (US 2002/0075096 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to John B Freal whose telephone number is (571)272-4056. The examiner can normally be reached Mon-Fri 7:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on (571)272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN B FREAL/Examiner, Art Unit 2847                                                                                                                                                                                                        /HOA C NGUYEN/Primary Examiner, Art Unit 2847